ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition and a supplementary petition alleging that respondent William D. Schutter, an attorney currently suspended from the practice of law, has committed additional professional misconduct warranting public discipline, namely practicing law while suspended resulting in unauthorized practice of law, neglect and delay in certain matters, and noncooperation with the Director in the investigation of these matters, and
WHEREAS, the petition and supplementary petition were filed by the Director following respondent’s filing of a petition for reinstatement, and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent unconditionally admits the allegations in the petition and supplementary petition, waives the rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and wherein they jointly recommend that the petition for reinstatement filed February 13, 1996, be denied and that respondent be continued on indefinite suspension with no right to apply for reinstatement for a minimum of 4 years and that the reinstatement hearing provided for in Rule 18 is not waived and that any reinstatement be conditioned, at a minimum, on respondent’s payment of costs in the amount of $900 plus interest pursuant to Rule 24(d), his compliance with Rule 26, his successful completion of the professional responsibility examination pursuant to Rule 18(e) and his satisfaction of the continuing legal education requirements pursuant to Rule 18(e), and
WHEREAS, this court has independently reviewed the record and agrees with the jointly recommended disposition of the matter,
IT IS HEREBY ORDERED that the petition for reinstatement be denied, that respondent be continued on indefinite suspension for a minimum of 4 years and that any reinstatement be conditioned on the jointly recommended provisions set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice